DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 recite the limitation “the MEK extractability of the finishing varnish layer is a value at the threaded portion.” The limitation is indefinite, because it is not clear what significance the limitation that the MEK extractability is a value at the threaded portion is meant to carry. MEK extractability is a property, not a value. However, the claim also recites a range of values for MEK extractability of 2-8% by mass; this is a range of values, not a value. It is also not clear what is meant by “a value at the threaded portion.” Examiner considers the limitation to include the interpretation that the finishing varnish layer at (? -- not necessarily ON the threaded portion) or on the threaded portion has an MEK extractability of 2 to 8% by mass.
Claim 7 recites the limitation “the secondary baking being executed under a condition of a temperature . . . with the proviso that said temperature at least lower than said primary baking temperature.” The limitation is indefinite, because it is not clear whether this means that there can be no overlapping of a range of primary baking temperatures and secondary baking temperatures (see Claim 8, for example, which recites a range of secondary baking temperatures which overlaps with a range of primary baking temperatures) or whether it means that during baking with a primary baking which is performed over a range of temperatures (see Claim 8) and a secondary baking which is performed over a range of temperatures, there must be at least some point in time at which a secondary baking temperature is lower than at least some primary baking temperature at some other point in time. Examiner considers the limitation to include the interpretation that the limitation is met if at some point, a temperature of secondary baking is lower than a primary baking temperature at some other point in time.
Claims 2-10 are rejected as depending from Claims 1 and 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enoki et al. (US 2005/0218140) in view of Umezawa et al. (JP 2006-137846 A).
Regarding Claims 1-2, Enoki et al. (US’140) teaches a metallic bottle can (bottle-shaped can) including a metallic base material (Abstract; [0083]) 5of a bottle shape that has a mouth portion having a threaded portion , a shoulder portion, a body portion and a bottom portion (Fig. 1; [0002, 0026]), wherein a coating is applied directly to it [0036-0037,0039, 0041, 0082].
US’140 fails to teach an MEK extractability. JP’846 teaches an analogous metallic bottle can including at least a body, a threaded opening (mouth), and a bottom [0007, 0025] with a finishing varnish layer (paint) applied directly to the metallic bottle can as surface protection such as imparting gloss and preventing scratches on an ink layer [0006, 0067-0068, 0076].  The finishing varnish layer with an MEK extractability of less than 15% [0069]. Moreover, US’140 teaches that the varnish layer is at the threaded portion (either because the curled portion 21 is “at” the threaded portion 23 -- Fig. 1; [0026, 0081, 0035, 0120, 0134, 0136, 0144] or because the threaded portion 23 is itself coated, since the outer portion is coated and the threaded portion includes a region of the outer portion coated with a resin film on the surface of the metal sheet [0006, 0144, 0125].
JP’846 fails to teach an MEK extractability of between 2-8%; however, JP’846 provides evidence that MEK extractability is result-effective variable and a measure of extent of curing affecting its tendency to scratch and occurrence of “blocking” (lack of sufficient adhesion) [0021, 0025, 0069]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the metallic bottle can of US’140 by providing it directly to the metallic base material of the mouth wherein the finishing varnish layer has an MEK extractability of 2 to 8% in Claim 1 or 7-8% in Claim 2 by mass through routine optimization in order to protect the mouth of the can, including at the threaded portion.
Regarding Claim 3, as a metal container (e.g. aluminum, Claim 13; steel, Claim 8) with an opening, 20the metallic bottle can is capable of being retort-sterilized.  
Regarding Claim 4, the 25metallic base material is made from aluminum (Claims 8, 13).  
Regarding Claim 5, JP’846 teaches a matrix of said finishing varnish layer is a mixed resin 30containing a polyester resin, an epoxy resin and an amino resin [0009, 0011, 0013, 0040]. It would have been obvious to provide the bottle of US’140 with a varnish layer containing a polyester resin, an epoxy resin and an amino resin, because JP’846 suggests this composition protects a metal bottle and prevents blocking.
Regarding Claim 6, JP’846 teaches a first invention, including polyester resin and an amino acid [0013-0014], a third invention with an acrylic resin in addition to polyester resin and an amino resin [0016], and a fourth invention with epoxy added to either of first or third invention [0017]. Although JP’846 does not expressly state that a mixed resin “contains no acrylic resin,” it distinguishes a first invention without listing acrylic resin as a component and a third invention which includes acrylic resin added to the first invention and additionally an epoxy resin which can be added EITHER to the first invention OR the third invention, and thus would have suggested embodiments of the coating composition which omit acrylic resin. Thus, it would have been obvious to produce the metallic bottle with a coating without acrylic resin in the mixed resin.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flecheux et al. (US 2001/0040167) in view of Umezawa et al. (JP 2006-137846 A).
Regarding Claims 1-2, Flecheux et al. (US’167) teach a metallic bottle can including a metallic base material 5of a bottle shape (e.g. aluminum or steel) that has a mouth portion having a threaded portion, a shoulder portion, a body portion and a bottom portion (Figs. 1-2; Abstract). Furthermore, US’167 teaches that cans, once formed, are usually varnished on the inner surface and painted and/ or varnished on the outer surface, including the neck (outer surface of mouth portion) [0002, 0008, 0034, 0058]. Hul
 US’167 fails to teach an MEK extractability. Umezawa et al. (JP’846) teaches an analogous metallic bottle can including at least a body, a threaded opening (mouth), and a bottom [0007, 0025] with a finishing varnish layer (paint) applied directly to the metallic bottle can as surface protection such as imparting gloss and preventing scratches on an ink layer [0006, 0067-0068, 0076].  The finishing varnish layer with an MEK extractability of less than 15% [0069]. 
JP’846 fails to teach an MEK extractability of between 2-8%; however, JP’846 provides evidence that MEK extractability is result-effective variable and a measure of extent of curing affecting its tendency to scratch and occurrence of “blocking” (lack of sufficient adhesion) [0021, 0025, 0069]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the metallic bottle can of US’167 by providing it directly to the metallic base material of the mouth wherein the finishing varnish layer has an MEK extractability of 2 to 8% in Claim 1 or 7-8% in Claim 2 by mass through routine optimization in order to protect the mouth of the can.
Regarding Claim 3, as a metal container (e.g. aluminum or steel [0001]) with an opening, 20the metallic bottle can is capable of being retort-sterilized.
 Regarding Claim 4, US’167 teaches that said 25metallic base material can be made from aluminum [0048].  
Regarding Claim 5, JP’846 teaches a matrix of said finishing varnish layer is a mixed resin 30containing a polyester resin, an epoxy resin and an amino resin [0009, 0011, 0013, 0040]. It would have been obvious to provide the bottle of US’167 with a varnish layer containing a polyester resin, an epoxy resin and an amino resin, because JP’846 suggests this composition protects a metal bottle and prevents blocking.
Regarding Claim 6, JP’846 teaches a first invention, including polyester resin and an amino acid [0013-0014], a third invention with an acrylic resin in addition to polyester resin and an amino resin [0016], and a fourth invention with epoxy added to either of first or third invention [0017]. Although JP’846 does not expressly state that a mixed resin “contains no acrylic resin,” it distinguishes a first invention without listing acrylic resin as a component and a third invention which includes acrylic resin added to the first invention and additionally an epoxy resin which can be added EITHER to the first invention OR the third invention, and thus would have suggested that embodiments of the coating composition omit acrylic resin. Thus, it would have been obvious to produce the metallic bottle of US’167 with a coating without acrylic resin in the mixed resin.
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flecheux et al. (US 2001/0040167) in view of Umezawa et al. (JP 2006-137846 A) and Troughton et al. (US 3,745,035).
Regarding Claim 7, US’167 teaches a method for producing the metallic bottle can of claim 1, including steps of: providing a metallic base material of a bottle shape that 5has a mouth portion having a threaded portion, a shoulder portion, a body portion, and a bottom portion (Figs. 1-2; Abstract); applying, on an outer surface of said metallic base material, a coating material for forming a finishing varnish layer [0002, 0008, 0034, 0058]; 10primarily baking the coating material for forming said finishing varnish layer [0058]; applying, on an inner surface of said metallic base material, a coating material for forming an inner surface film [0056]; 15forming the inner surface film by secondarily baking the coating material for forming said inner surface film [0056]; and 20executing a necking work and a threading work (Abstract; [0018]). Additionally, US’167 teaches that drawing and ironing (i.e. “draw-ironing”) and varnishing are both conventional steps [0002]. US’167 also teaches trimming an end [0054]. US’167 teaches applying a coating material for forming a finishing varnish layer on at least a portion where a thread is to be formed when a bottle can is being formed [0005, 0008].
US’167 also teaches that in the prior art, the order of steps is usually varnishing the inner surface, varnishing the outer surface, and then forming the neck [0002], and that the order is of applying varnish before necking is preferred to facilitate application with a roller or a spray gun [0003]. It was known to thread the neck during the necking after varnishing [0005-0006, 0008]. US’167 fails to teach an order of applying a coating material for forming a finishing varnish layer, then primarily baking the coating material, then applying a coating material for forming an inner surface film after primary baking has been finished; and then secondarily baking the coating material for forming the inner surface film and the coating material for forming the primarily baked finishing varnish layer. JP’846 teaches an analogous method, including providing a metallic base material of a bottle shape that has at least a mouth portion with a threaded portion, a body portion, and a bottom portion [0007-0008]; applying on an outer surface of the metallic base material a coating material for forming a finishing varnish layer [0002, 0067]; primarily baking the coating material for forming said finishing varnish layer [0006, 0051, 0066-0067]; applying, on an inner surface of said metallic base material, a coating material for forming an inner surface film [0066];  15forming the finishing varnish layer and the inner surface film by secondarily baking the coating material for forming said inner surface film and the coating material for forming the finishing varnish layer that has been primarily baked already [0066]; and 20executing a necking work and a threading work after a secondary baking has been finished [0070]; the secondary baking being executed under such a baking condition that the finishing varnish layer acquires an optimal MEK extractability, wherein when the MEK extraction rate is 15% or less, the blocking phenomenon between the coated plates does not occur after the coated plates are heated and dried and if the MEK extraction rate is 15% or more, there is a concern about a blocking phenomenon between the coated plates after the coated plates are heated and dried [0069]. JP’846 also suggests coating the whole outer wall surface of said can body to provide the metal surface a coating film of excellent curability, thread cutting workability, boiling water resistance, and scratch resistance [0020].
The combination of US’167 in view of JP’846 fails to teach either applying the inner coating after primary baking or an MEK extractability between 2 and 8% by mass depending. The combination of US’167 in view of JP’846 suggests that different sequences of steps of coating and baking are known in the prior art, including a) coating an inner surface and baking it [0056] before coating and baking an outer coating [0058] and b) coating the outer surface, baking it, and then baking the inner surface [0066]. The combination of US’167 in view of JP’846 fails to specify when the inner surface is coated when the sequence b) of baking the outer surface and then baking the inner surface is performed. However, since US’167 suggests that one coating can be applied to one surface and baked before applying a coating to another surface, the order of applying a coating to either the outer or the inner surface and baking the coating is considered to be a prima facie obvious change in order of steps.
 The combination of US’167 in view of JP’846 fails to teach an MEK extractability within the range of 2 to 8% by mass. However, JP’846 provides evidence that MEK extractability (extraction rate) is a measure of curing and therefore a result-effective variable affecting blocking and scratching [0006], and an extractability less than 15% is related to an improvement in blocking phenomenon [0021, 0069]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’167 in view of JP’846 by primarily and secondarily baking the coatings to achieve an MEK extractability within the recited range of MEK extractability through routine optimization to achieve a desired profile of adhesion and scratch-resistance.
The combination of US’167 in view of JP’846 fails to teach that secondary baking is executed at a temperature lower than a primary baking temperature. Troughton et al. (US’035) teach an analogous method for coating a container with a protective coating and suggest a secondary baking at a temperature lower than that of a primary baking first to melt and flow material at an elevated temperature and then at a lower elevated temperature to contract entrapped air (col. 1, lines 48-65). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’167 in view of JP’846 with a secondary baking at a temperature lower than primary baking, because US’035 suggests that it was a practice in the prior art in order to “heal” entrapped air in a container lining.
Regarding Claims 8-10, US’167 teaches baking the inner coating at a temperature of 200-265 C, which substantially overlaps the temperature ranges 30for a period sufficient to dry and polymerize the varnish [0056, 0058] and overlaps the recited temperature ranges for said secondary baking. JP’846 teaches primary baking the outer surface at 200 C for 1 minute (60 seconds) and secondary baking the inner surface at 200 C [0066-0067] for the same period (“assuming baking of the inner surface paint” for 60 seconds or including “heat drying” at the baking temperature of 200 C up to 3 additional minutes (180 seconds) [0066]). The combination of references fails to teach the specific combinations of time and temperature. However, because JP’846 suggests MEK extractability as a measure of curing to achieve optimal adhesion and scratching, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by determining baking times and temperatures within the recited ranges to achieve an MEK extractabilty within the recited range as a measure of optimal characteristics.
Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the claim amendments overcome the previous rejections under 35 USC 112(b) (Remarks, p. 6), while the amendments resolve the previous issue, they raise additional questions of definiteness under 35 USC 112(b).
In response to Applicant’s argument that MEK extractability in particular examples are values measured by using a coated metal sheet which has not been drawn or threaded (Remarks, p. 7), the issue is not a timing of measurement, but whether it would have been obvious for a coating at a thread portion to have such a property, measured or not. Because the combinations of references cited in the rejections suggest a coating on or at a thread and a relation between adhesion and MEK extractability, it would have been obvious to optimize the MEK extractability of a coating on a thread so that it has a desirable adhesion.
In response to Applicant’s argument concerning MEK measurements at [0069] of JP’846 (Remarks, p. 7-8), JP’846 reads “[t]he MEK extraction rate was measured as a test for evaluating the curability of the paint.” The paragraph explains that MEK is related to curability. Because it is related to curability and adhesion [0021, 0025, 0069], it would have been obvious to optimize MEK extractability to within the recited range to get desirable values, related to desirable curing and adhesion. Furthermore, although Applicant argues that JP’846 was not interested in attaining the particular values of MEK extractability (Remarks, p. 8), the combination of references in the rejection of Applicant’s method (Claim 7) suggest the obviousness of all of the recited steps and Applicant has not recited any step which would be expected to attain a particular extractability which is distinct from steps taught in the prior art; Applicant simply claims a particular range of MEK extractability which US’846 shows is linked to curability and adhesion. Given the similarities of coating composition; placement of coating on threads and surfaces of metal containers and process for fabricating such metal bottles between the prior art and Applicant’s claimed invention and in the absence of any step or coating composition which distinguishes Applicant’s claimed inventions from the prior art, differences in the property MEK extractability are considered a matter of optimization to achieve curing and adhesion properties which are known to be related to MEK extractability.
In response to Applicant’s argument that the prior art fails to teach or suggest the claimed temperatures (Remarks, p. 8, last paragraph), a change in temperature is prima facie obvious without evidence to the contrary, and temperature is related to melting of coating, expansion of or compression of air bubbles within a coating, and baking/ curing time and coating quality. Additionally, Applicant has not shown evidence that either temperature or MEK values are critical values which would not be obvious to modify through routine optimization. Moreover, US’035 is now cited in the rejection of Claims 7-10 under 35 USC 103 to show that it was known in the art at the time of invention to bake at a first elevated temperature and then to bake at a second elevated temperature, lower than the first to reduce air bubbles.
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huls et al. (BR 102016007218) teach a thread varnish to reduce friction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712